                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-00008-PSG (MAA)                                           Date: March 1, 2019
Title       Rafael Garcia vs. Federal Bureau of Prisons


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Cheryl Wynn                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order Regarding Request to Proceed In Forma Pauperis

        On December 24, 2018, Plaintiff filed a civil rights Complaint pursuant to 42 U.S.C. § 1983
(ECF No. 1) and a Motion to Proceed In Forma Pauperis (“Motion,” ECF No. 2) in the Southern
District of California. The lawsuit was transferred to the Central District of California on January 2,
2019. (ECF No. 3.)

         On January 16, 2019, the Court issued an Order denying Plaintiff’s Motion due to the failure
to provide a certified copy of Plaintiff’s trust fund statement for the last 6 months (“Order”). (ECF
No. 6.) The Order granted Plaintiff leave, within 30 days, to re-submit the IFP application with the
certified trust account statement and disbursement authorization. The Order explicitly stated that
“[i]f plaintiff fails to submit the required documents within 30 days, this case shall be DISMISSED.”
(Id.)

       To date, Plaintiff has neither submitted the $400 filing fee nor an amended application to
proceed in forma pauperis with supporting documentation.

        Plaintiff is ORDERED TO SHOW CAUSE by April 1, 2019 why the Court should not
recommend that the case be dismissed for want of prosecution. C.D. Cal. L.R. 41-1. If Plaintiff
submits the $400 filing fee or an application to proceed in forma pauperis with supporting
documentation on or before that date, the Order to Show Cause will be discharged, and no additional
action need be taken. Plaintiff is advised that failure to respond to this Order to Show Cause will
result in a recommendation that the Complaint be dismissed.

It is so ordered.                                                       Initials of Preparer        cw




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
